Per Curiam : This case was before the court at a former term, and the decision then made is reported in 53 Ill. 407. We reversed the judgment solely on the ground that the damages were excessive. There has been another trial, and the jury have found a verdict for a sum a little larger than the former one, and the court gave judgment. The evidence on the second trial shows that the injury to the plaintiff was much more serious than was proven on the first, and we can not again set aside the verdict for the same reasons that induced our former judgment. A question is raised by appellant as to the form of a certain question suffered by the court to be propounded to the medical witnesses, but this manner of interrogating physicians called as experts is very common and almost unavoidable. We discover no error in the record, and the judgment must be affirmed. Judgment affirmed.